Citation Nr: 9926195	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to a evaluation in excess of 10 percent for post 
operative residuals of left inguinal hernia and varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

In a July 1999 written brief presentation, the veteran's 
service representative raised the issue of entitlement to a 
total rating based on unemployability due to service-
connected disability.  This issue is referred to the RO for 
appropriate action.


REMAND

The veteran was granted service connection and a 10 percent 
rating for post-operative residuals of left inguinal hernia 
and varicocele effective from January 31, 1997.  The veteran 
disagreed with the assignment of a 10 percent rating.  He 
maintains that his service-connected disability is at least 
30 percent disabling.  

The veteran was afforded VA examinations of the service-
connected disability in September 1997.  Although he was also 
afforded a VA examination in May 1998, this examination 
primarily related to erectile dysfunction.  In May 1999 the 
veteran submitted a statement indicating increasing symptoms 
from his varicocele disability.  The Board further notes that 
the veteran's representative stated in the July 1999 written 
brief presentation that the veteran's symptoms had worsened 
since the September 1997 VA examination.  Since the record 
indicates that the veteran's service-connected varicocele 
disability may have increased in severity since his last VA 
examination for that disability, a new VA examination in 
indicated.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the veteran should be provided 
VA examinations by physicians with 
appropriate expertise, for the purpose of 
determining the nature and extent of all 
impairment from his service-connected 
post operative residuals of left inguinal 
hernia and varicocele.  All tests and 
studies deemed necessary should be 
performed and all clinical manifestations 
should be reported in detail.  Any 
objective evidence of pain and all 
functional loss due to pain should be 
described.  The examiners should also 
provide their opinions concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available to the 
examiners for review.
		
3.  After the above actions have been 
accomplished the RO should readjudicate 
the claim for an evaluation in excess of 
10 percent for post-operative residuals 
of left inguinal hernia and varicocele.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


